Citation Nr: 0010864
Decision Date: 04/25/00	Archive Date: 09/08/00

DOCKET NO. 96-10 408               DATE APR 25, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUE

Entitlement to an increased evaluation for status post myocardial
infarction, currently rated 60 percent disabling.

REPRESENTATION

Appellant represented by: Mark R. Lippman, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

This appeal initially came before the Board of Veterans' Appeals
(Board) from a June 1995 rating decision by the Department of
Veterans Affairs (VA) Jackson, Mississippi, Regional Office (RO),
which granted service connection and a 30 percent evaluation for
status post myocardial infarction. The claim was remanded by the
Board in November 1997 for additional development. A January 1999
Board decision granted a 60 percent evaluation for the appellant's
status post myocardial infarction. In a December 1999 Order, the
United States Court of Appeals for Veterans Claims (Court) granted
a Joint Motion for Remand by the appellant and VA regarding the
Board's denial of an evaluation greater than 60 percent for the
status post myocardial infarction, and, therefore, vacated that
portion of the Board's January 1999 decision.

REMAND

The appellant, who had active military service from April 1966 to
October 1966, sustained a fractured cervical spine in a diving
accident in August 1967, which rendered him a quadriplegic. While
undergoing surgery at a VA hospital in June 1980, he suffered a
myocardial infarction. A claim for service connection for the
myocardial infarction was subsequently received by VA, and a June
1995 rating decision granted service connection for status post
myocardial infarction under the provisions of 38 U.S.C.A. 1151 and
assigned a 30 percent evaluation under Diagnostic Code 7005 from
the date of claim, June 9, 1993. A July 1996 graded exercise
summary report indicated that the appellant had a maximum workload
of 1 MET, and the examiner at a May 1999 VA cardiology examination
opined that the appellant had a workload of 2 METS.

VA has a duty to assist a veteran in the development of facts
pertinent to his claim. 38 U.S.C.A. 5107(a); 38 C.F.R. 3.103(a).
The United States Court of Appeals for Veterans Claims (Court) has
held that VA's "duty to assist" includes helping the veteran obtain
facts and evidence that might help him to sustain his burden of
proof or develop the facts of his claim, once he has submitted a
well-grounded claim.

- 2 -

White v. Derwinski, 1 Vet. App. 519 (1991). Because the claims file
does not contain any medical records pertaining to the period of VA
hospitalization in 1980 when the appellant experienced the
myocardial infarction for which service connection was granted
under 38 U.S.C.A. 1151, nor does the file contain any medical
records pertaining to private or VA medical treatment between 1980
and 1996, the Board believes that it would be appropriate to REMAND
the claim for the following actions:

1. The RO should obtain the Medical records pertaining to the 1980
period of hospitalization, and any subsequent VA medical records
since 1980, and associate them with the claims file.

2. The RO should contact the appellant and request that he provide
the names and addresses of any health care providers from whom he
has received cardiology treatment since 1980, and, if possible,
specify the appropriate dates of treatment. Then, after any
necessary authorization is obtained from the appellant, the RO
should obtain copies of all treatment records for the appellant
from the health care providers identified and associate them with
the claims file.

3. Following completion of the above development, the claims file
should be returned to the Board for further appellate
consideration.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645,

3 -

4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999) (Historical and
Statutory Notes). In addition, VBA's Adjudication Procedure Manual,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

M.W. GREENSTREET 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).



